 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     DIANA LIERA                                     )    Civil No. 1:18-cv-00532-JDP
14
                                                     )
15          Plaintiff,                               )    STIPULATION FOR VOLUNTARY
                                                     )    REMAND PURSUANT TO SENTENCE
16                  v.                               )    FOUR OF 42 U.S.C. § 405(g)
17                                                   )
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
23   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
24   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
25   purpose of the remand is to offer Plaintiff a new decision.
26
27
28   Stipulation for Voluntary Remand


                                                      1
 1            Upon remand, the Appeals Council will instruct the Administrative Law Judge (ALJ) to
 2   evaluate the additional evidence received after the hearing decision was issued, and further
 3   evaluate the claimant’s mental impairments at step two of the sequential evaluation process. If
 4   warranted, the ALJ shall obtain a psychological consultative examination; reassess the claimant’s
 5   maximum residual functional capacity; obtain supplemental vocational expert evidence to clarify
 6   the effect of the assessed limitations on the claimant’s ability to perform other work in the
 7   national economy; and offer the claimant the opportunity for a hearing. The ALJ shall take any
 8   further action needed to complete the administrative record, and issue a new decision.
 9
                                                   Respectfully submitted,
10
11   Date: March 6, 2019                   By:     /s/ Lawrence D. Rohlfing*
                                                   LAWRENCE D. ROHLFING
12                                                 * By email authorization on March 6, 2019
                                                   Attorney for Plaintiff
13
14
     Date: March 6, 2019                           MCGREGOR W. SCOTT
15                                                 United States Attorney
16
                                           By:     /s/ Michael K. Marriott
17                                                 MICHAEL K. MARRIOTT
                                                   Special Assistant United States Attorney
18                                                 Attorneys for Defendant
     Of Counsel
19
     Jeffrey Chen
20   Assistant Regional Counsel
     Social Security Administration
21
22
                                                   ORDER
23
24   IT IS SO ORDERED.
25
26   Dated:     March 8, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27
28


                                                      2
